DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/12/2021 amending Claims 1, 16, 21 and 22. Claims 1 – 7, 9, 10, 13 – 18 and 20 – 22 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rita Vacca on 02/23/2021.


	Claim 13 has been amended to - -
	13. (Currently amended) The gas turbine engine of claim 1, wherein the turbine frame and turbine rotor assembly together define [[a]] the seal interface at the seal interface radius. - -

Allowable Subject Matter
Claims 1 – 7, 9, 10, 13 – 18 and 20 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Pub. No.: US 2009/0047123 A1 (Glahn ‘123) does not teach in combination with the other claim limitations:
In the independent claim 1, a gas turbine engine comprising the upstream end is at a forward edge of a blade of a first rotating stage of the turbine rotor assembly wherein the seal interface positioned forward of or aligned along the radial direction with the upstream end; the thrust balance at the bearing assembly; and wherein the ratio of the first flowpath radius to the seal interface radius is less than or equal to 1. 79.
In the independent claim 21
In the independent claim 22, a gas turbine engine comprising a first flowpath radius corresponding to a forward edge of a blade of a first rotating stage wherein the first flowpath radius is disposed at an upstream end of the turbine rotor assembly and wherein the seal interface positioned forward of or aligned along the radial direction with the upstream end; the thrust balance at the bearing assembly; wherein the turbine rotor assembly defining at least in part a thrust balance range between 44kN and 515kN at the bearing assembly; and wherein the ratio of the second flowpath radius to the seal interface radius is less than or equal 1.74.
The terms above “first flowpath radius” and “second flowpath radius” are interpreted in accordance with applicant specification par. [0036] (i.e. the first and second radii are inner radii of the first and last rotors respectively; see fig. 1).  Likewise the term “seal interface radius” is interpreted with respect to applicant specification par. [0037] as the radius at the seal interface.
Newly amended independent claims 1, 21 and 22 locate the seal interface at or forward of the forward edge of a blade of the first rotating stage.  Modifying Glahn ‘123 to arrive at the claimed invention would require major reconstruction of the engine of Glahn ‘123 and a person of ordinary skill would not be motivated to make such a change with reasonable success.
Other prior art Orlando (Pub. No.: US 2004/0031260 A1) teaches (fig. 2) a seal interface forward of a forward edge of a blade of first rotating stage of turbine 40 however it is not clear if the seal relates to thrust balancing.  There are no cavities or balancing of axial forces related to thrust or bearings discussed in Orlando and it is not claims 1, 21 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered related to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741